DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments filed on 02/28/2022 regarding claims 1-4, 6-13 and 15-18 in the remarks are fully considered but moot in view of new ground(s) of rejection. However, examiner respectfully disagrees with applicant’s characterization of the previously applied prior art(s) Azizi (US PG Pub. No. 2019/0364492) and Zhu (US PG Pub. No. 2013/0242887).


(i)	Applicant argues that the previously applied prior art Azizi (US PG Pub. No. 2019/0364492) fail to teach the limitation of “receiving, from a UE, via physical layer signaling, a priority indicator specifying a UE quality of service (QoS) priority over at least one UE constraint, wherein the priority indicator is associated with a UE operating mode” 
(i)	(Response) In addressing the above limitation(s) examiner relied on paragraphs [0575], [0629] and [1328] of Azizi. As explained in the previous office action, according to paragraph [1328], the terminal reports priority information including services that require high priority and the corresponding service priority period to the network access node specially to ensure that the terminal device has enough power. The network access node, in turn, may decide to suspend or limit non-priority services at the expense of the priority service over the service priority period. In this case said “priority services” as disclosed in Azizi will be construed as said UE QoS priority since they are the services that require high priority over the given service priority period (i.e. construed as said UE constraint). Please also note that the terminal and the access network node comprise of physical layer components (please see paragraphs [0575] and [0629]) for transmitting and receiving data. Therefore, the relied portion(s) of Azizi still addresses the above limitation(s).

(ii)	Applicant also argues that examiner has not properly characterized the teachings of the references, and as a result, has failed to ascertain differences between the claimed invention and the references (please see page 8 under arguments and remarks). Applicant further argues that Zhu does not disclose UE reporting to a gNB an indication of its priority of a quality of service (QoS) over a UE constraint, e.g. battery energy, thermal efficiency, etc. (please see page 8 under arguments and remarks).

the priority of the QoS is associated with a UE operating mode), examiner appropriately provided the reason for combining Azizi to Zhu. Specifically, the reason for incorporating said thermal and power constraints when the terminal is operating in lower power consumption (as disclosed in Azizi and absent in Zhu) is for the system to restrict non-critical traffic while continuing to service/transmit critical traffic (please see paragraph [01378] of Azizi). Restricting non-critical traffic this way may help to the terminal to reduce power consumption or temperature in power or thermal constrained situations (please see paragraph [01378]). Thus, examiner maintains that the two prior art(s) are combinable since they are both directed at restricting specific traffic classes.
As indicated in the previously office action, Zhu does not disclose UE constraint as related to either battery energy nor thermal efficiency. Even though Zhu fail to teach said UE constraint as said battery energy or thermal efficiency, the previously applied prior art Azizi (US PG Pub. No. 2019/0364492), paragraphs [1369], [1378] discloses thermal or power constrained scenarios as a way of controlling non-critical traffic at the expense of critical traffic. Thus, a combination of Zhu and Azizi addresses said UE constraint. In other words, the prior art Zhu could be modified by adding the feature of thermal or power constrained scenarios as a way of determining a priority of a UE QoS over at least a UE constraint defined as either battery energy or thermal efficiency (as disclosed in Azizi).


Response to Amendments
Claim Objections
3.	Claims 1, 8, 10 and 17 are objected to because of these informalities:
	The name or meaning of these acronyms must be spelled out:
	“RRC”, “MAC-CE” and “DCI”.
	Appropriate correction(s) is/are therefore required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 2, 4, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US PG Pub. No. 2013/0242887) in view of Azizi (US PG Pub. No. 2019/0364492) and further in view of Zhu (US PG Pub. No. 2015/0281999), hereinafter referred to as Zhu’999.
	As per claim 1:
	Zhu teaches a method for wireless communication (please see paragraphs [0014], [0015], discloses a method of operation in a wireless access network which involves scheduling transmission of data flows between eNB and UE by taking into consideration the quality of service class identifiers (QCIs) of the data flows per bearer connection), comprising:
	determining, at a user equipment (UE), a priority of a UE quality of service (QoS) over at least one UE constraint (see paragraph [0030], discloses the UE 102 may assign an appropriate sub-QCI of a downlink packet with an IP destination port=7558 and packet Note: For examination purposes, examiner will construe said sub-QCI=2 (high priority) as said priority of a UE QoS, and packet size<200B as said UE constraint. Other UE constraints includes packet delay, please see paragraph [0022]);
	generating, by the UE, a priority indicator based at least in part on the determined UE QoS priority (see paragraph [0030], discloses the UE 102 may provide intra-QCI classification information. The intra-QCI classification information provided by the UE is dependent on information such as the sub-QCI).
	Zhu does not teach wherein the priority of the QoS is associated with a UE operating mode.
	Azizi teaches wherein the priority of the QoS is associated with a UE operating mode (see paragraphs [0743], [0747] and [0761], in order for data to transmit on the respective bearers according to the QoS requirements, the transmitters and receivers must operate under lower-power configuration/consumption. Note: Examiner is reading the power operation mode of the respective transmitters and receivers as said operating mode).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both the thermal and power constraints of a terminal device (as disclosed in Azizi) into Zhu as a way of restricting non-critical traffic (please see paragraph [1378] of Azizi). Therefore, by implementing these constraints, the quality of service requirements of the application running on the terminal device is met (please see paragraph [1378] of Azizi).
The combination of Zhu and Azizi does not explicitly teach and transmitting, to a base station via physical layer signaling including at least one of RRC, MAC-CE or DCI, the priority indicator.
and transmitting, to a base station via physical layer signaling including at least one of RRC, MAC-CE or DCI, the priority indicator (see paragraphs [0015], the UE may transmit an RRC message to the eNB indicating that intra-QCI QoS-aware scheduling should be activated. The RRC message may include QoS parameters for each flow and may indicate the number of QoS parameters per flow. For each QoS parameter, a type, value and priority may be indicated. The value may indicate the limit or constraint such as 10ms delay, 10kBps throughput, 1% packet loss rate and/or the like).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC message (as disclosed in Zhu’999) into both Zhu and Azizi as a way of indicating to the eNB the type of QoS parameter is most important to the UE (please see paragraph [0016] of Zhu’999). Therefore, sending such a message to the eNB helps to provide for different QoS treatment to packets for different services within a same bearer associated with a single quality of service class identifier (QCI) (please see paragraph [0012] of Zhu’999).
As per claim 2:
Zhu in view of Azizi and further in view of Zhu’999 teaches the method of claim 1.
Zhu does not teach wherein the at least one UE constraint comprises at least one selected from a group of a UE thermal efficiency constraint and a UE energy constraint.
Azizi teaches wherein the at least one UE constraint comprises at least one selected from a group of a UE thermal efficiency constraint and a UE energy constraint (see paragraphs [1369], [1378], discloses, the terminal device may determine power or thermal constrained scenarios as a way of restricting (e.g. throttling) non-critical traffic at the expense of the critical traffic. Thus by doing so the quality of service requirements of the application is met).
before the effective filing date of the application to incorporate the use of both the thermal and power constraints of a terminal device (as disclosed in Azizi) into both Zhu and Zhu’999 as a way of restricting non-critical traffic (please see paragraph [1378] of Azizi). Therefore, by implementing these constraints, the quality of service requirements of the application running on the terminal device is met (please see paragraph [1378] of Azizi).
As per claim 4:
Zhu in view of Azizi and further in view of Zhu’999 teaches the method of claim 2.
Zhu further teaches wherein the priority indicator is a multilevel indicator (see paragraph [0030], discloses the sub-QCI indicated within the intra-QCI classification information is a multilevel indicator in that it shows either a high priority, i.e. “sub-QCI=2 (high priority)” while all other packets are associated with “sub-QCI=1”).
As per claim 10:
	Zhu teaches an apparatus for wireless communication, comprising:
	a transceiver (see Figure 1, paragraph [0047], UE 102 comprise of one or more antenna element(s) for communicating with the eNB 104 via the one or more wireless communication channels 103);
	a memory configured to store instructions (see paragraph [0051], discloses the UE may contain computer-readable storage device for storing executable instructions);
	and one or more processors communicatively coupled with the transceiver and the memory (see Figure 1, the one or more antenna elements all the components of the UE such as  PHY 124 and MAC 126 layers. Note: Also discloses one or more of the functional elements may be implemented as combination of hardware and software such as processor, please see paragraph [0050]. Therefore, said PHY 124 and MAC 126 may be implemented as processor. The processor also executes instructions stored in memory and thus operatively connected to memory, please see paragraph [0051]), wherein the one or more processors are configured (see paragraph [0051], discloses the UE comprise of one or more processors for executing instructions stored in the computer-readable storage device) to:
	determine, at a user equipment (UE), a priority of a UE quality of service (QoS) over a UE constraint (see paragraph [0030], discloses the UE 102 may assign an appropriate sub-QCI of a downlink packet with an IP destination port=7558 and packet size<200B using sub-QCI=2 (high priority). Note: For examination purposes, examiner will construe said sub-QCI=2 (high priority) as said priority of a UE QoS, and packet size<200B as said UE constraint. Other UE constraints includes packet delay, please see paragraph [0022]);
	generate, by the UE, a priority indicator based at least in part on the determined UE QoS priority (see paragraph [0030], discloses the UE 102 may provide intra-QCI classification information. The intra-QCI classification information provided by the UE is dependent on information such as the sub-QCI).
	Zhu does not teach wherein the priority of the QoS is associated with a UE operating mode.
	Azizi teaches wherein the priority of the QoS is associated with a UE operating mode (see paragraphs [0743], [0747] and [0761], in order for data to transmit on the respective bearers according to the QoS requirements, the transmitters and receivers must operate under lower-power configuration/consumption. Note: Examiner is reading the power operation mode of the respective transmitters and receivers as said operating mode).
before the effective filing date of the application to incorporate the use of both the thermal and power constraints of a terminal device (as disclosed in Azizi) into Zhu as a way of restricting non-critical traffic (please see paragraph [1378] of Azizi). Therefore, by implementing these constraints, the quality of service requirements of the application running on the terminal device is met (please see paragraph [1378] of Azizi).
	The combination of Zhu and Azizi does not teach and transmit, to a base station via physical layer signaling, including at least one of RRC, MAC-CE or DCI, the priority indicator.
Zhu’999 teaches and transmit, to a base station via physical layer signaling, including at least one of RRC, MAC-CE or DCI, the priority indicator (see paragraphs [0015], the UE may transmit an RRC message to the eNB indicating that intra-QCI QoS-aware scheduling should be activated. The RRC message may include QoS parameters for each flow and may indicate the number of QoS parameters per flow. For each QoS parameter, a type, value and priority may be indicated. The value may indicate the limit or constraint such as 10ms delay, 10kBps throughput, 1% packet loss rate and/or the like).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC message (as disclosed in Zhu’999) into both Zhu and Azizi as a way of indicating to the eNB the type of QoS parameter is most important to the UE (please see paragraph [0016] of Zhu’999). Therefore, sending such a message to the eNB helps to provide for different QoS treatment to packets for different services within a same bearer associated with a single quality of service class identifier (QCI) (please see paragraph [0012] of Zhu’999).

Claim 13 is rejected in the same scope as claim 4.


6.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Azizi and further in view of Zhu’999 and Nordberg (US PG Pub. No. 2012/0307700).
As per claim 3:
Zhu in view of Azizi and further in view of Zhu’999 teaches the method of claim 2 with the exception of:
wherein the priority indicator is a binary value corresponding to at least one of an optimal performance mode or a power conservation mode. 
Nordberg teaches wherein the priority indicator is a binary value corresponding to at least one of an optimal performance mode or a power conservation mode (paragraph [0030], discloses the UE may transit an indicator of a priority level to the eNB that affects energy saving. The indicator represents prioritization of the energy saving as a binary setting with two possible priority levels. One level may indicate high priority for energy saving (i.e. power conservation mode) and another may indicate energy is not prioritized which thus corresponds to the “normal” case and thus optimal performance mode).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the indicator of the priority level representing the energy saving settings (as disclosed in Nordberg) into Zhu, Azizi and Zhu’999 as a way of increasing energy savings at the expense of performance such as throughput, delay, 
Claim 12 is rejected in the same scope as claim 3.
7.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Azizi and further in view of Zhu’999 and Hasholzner (US PG Pub. No. 2018/0376415).
As per claim 6:
Zhu in view of Azizi and further in view of Zhu’999 teaches the method of claim 1.
The combination of Zhu, Azizi and Zhu’999 fail to clearly teach wherein the priority indicator is used to configure times for transition between active mode and connected mode discontinuous reception (C-DRX) mode.
Hasholzner teaches wherein the priority indicator is used to configure times for transition between active mode and connected mode discontinuous reception (C-DRX) mode (see paragraphs [0048], [0076], discloses indicating the periods for switching between cDRX state and active state. The transition period is sent as RRC state information to the host indicating the power preference, i.e. construed as said priority indicator, for the IP data transmission, please see paragraphs [0050]-[0053]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transition between C-DRX and active states into Zhu, Azizi and Zhu’999 as a way of allowing for differentiated power saving decisions (please see paragraph [0053] of Hasholzner). Therefore, configuring the device to operate in different operational modes enables the device to control its activity state (please see paragraph [0008] of Hasholzner).
.

8.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Azizi and further in view of Zhu’999 and Lee (US PG Pub. No. 2020/0177254).
	As per claim 7:
Zhu in view of Azizi and further in view of Zhu’999 teaches the method of claim 1 with the exception of:
wherein the priority indicator is used to configure channel state information reference signal CSI-RS and reporting parameters.
Lee teaches wherein the priority indicator is used to configure channel state information reference signal CSI-RS and reporting parameters (see paragraphs [0208]-[0209], discloses the WTRU may provide CSI reporting settings and CSI-RS types based on priority rules).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into Zhu, Azizi and Zhu’999. The motivation for doing so would be to decrease the processing time available for the WTRU to conduct CSI measurement prior to transmission of a corresponding report (please see paragraph [0003] of Lee).
Claim 16 is rejected in the same scope as claim 7.
9.	Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Azizi in view of Zhu’999.
As per claim 8:
a method for wireless communication (see paragraph [01324], discloses a method of managing data streams), comprising:
receiving, from a UE, via physical layer signaling (see paragraphs [0575], [0629], discloses both the terminal and the access node comprise of physical layer for receiving and transmitting data)…, a priority indicator (see paragraph [1328], priority information) specifying a UE quality of service (QoS) priority over at least one UE constraint (see under 4.3 “QoS #3”, paragraph [1328], discloses the terminal may report priority information including the priority services and the priority service period to a network access node 13610. Said priority service is related to a specific QoS class, please see paragraph [1363]. Note: For examination purposes, examiner will construe said priority information as said priority indicator, priority service associated with QoS class as said UE QoS and said priority service period as said UE constraint), wherein the priority indicator is associated with a UE operating mode (see paragraphs [0743], [0747] and [0761], in order for data to transmit on the respective bearers according to the QoS requirements, the transmitters and receivers must operate under lower-power configuration/consumption. Note: Examiner is reading the power operation mode of the respective transmitters and receivers as said operating mode);
and temporarily prioritizing the UE QoS over the at least one UE constraint based on the received priority indicator ([1328], discloses the network access node 13610 in response to receiving the priority information may suspend or limit the non-priority services for the duration of the priority service period).
Azizi does not teach …including at least one of RRC, MAC-CE or DCI.
Zhu’999 teaches …including at least one of RRC, MAC-CE or DCI (see paragraphs [0015], the UE may transmit an RRC message to the eNB indicating that intra-QCI QoS-aware 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC message (as disclosed in Zhu’999) into Azizi as a way of indicating to the eNB the type of QoS parameter is most important to the UE (please see paragraph [0016] of Zhu’999). Therefore, sending such a message to the eNB helps to provide for different QoS treatment to packets for different services within a same bearer associated with a single quality of service class identifier (QCI) (please see paragraph [0012] of Zhu’999).
As per claim 9:
Azizi in view of Zhu’999 teaches the method of claim 8, wherein the at least one UE constraint comprises at least one selected from a group of a UE thermal efficiency constraint and a UE energy constraint (Azizi, see paragraphs [1369], [1378], discloses, the terminal device may determine power or thermal constrained scenarios as a way of restricting (e.g. throttling) non-critical traffic at the expense of the critical traffic. Thus by doing so the quality of service requirements of the application is met).
As per claim 17:
Azizi teaches an apparatus for wireless communication (see figure 183, access node 18204), comprising:
a transceiver (see figure 183, see paragraph [1597], access node 18204 may include may include antenna system 18302 for transmitting and receiving radio signals);
a memory configured to store instructions (see figure 183, paragraph [1601], cache memory 18312 for storing data);
and one or more processors communicatively coupled with the transceiver and the memory (see figure 183, paragraph [1597], control module 18310 coupled to antenna system 18302 via radio module 18304 as well as cache memory 18312), wherein the one or more processors are configured to:
receive, from a UE, via physical layer signaling (see paragraphs [0575], [0629], discloses both the terminal and the access node comprise of physical layer for receiving and transmitting data)…, a priority indicator (see paragraph [1328], priority information) specifying a UE quality of service (QoS) priority over at least one UE constraint (see under 4.3 “QoS #3”, paragraph [1328], discloses the terminal may report priority information including the priority services and the priority service period to a network access node 13610. Said priority service is related to a specific QoS class, please see paragraph [1363]. Note: For examination purposes, examiner will construe said priority information as said priority indicator, priority service associated with QoS class as said UE QoS and said priority service period as said UE constraint), wherein the priority indicator is associated with a UE operating mode (see paragraphs [0743], [0747] and [0761], in order for data to transmit on the respective bearers according to the QoS requirements, the transmitters and receivers must operate under lower-power configuration/consumption. Note: Examiner is reading the power operation mode of the respective transmitters and receivers as said operating mode);
and temporarily prioritize the UE QoS over the at least one UE constraint based on the received priority indicator ([1328], discloses the network access node 13610 in response to 
Azizi does not teach …including at least one of RRC, MAC-CE or DCI.
Zhu’999 teaches …including at least one of RRC, MAC-CE or DCI (see paragraphs [0015], the UE may transmit an RRC message to the eNB indicating that intra-QCI QoS-aware scheduling should be activated. The RRC message may include QoS parameters for each flow and may indicate the number of QoS parameters per flow. For each QoS parameter, a type, value and priority may be indicated. The value may indicate the limit or constraint such as 10ms delay, 10kBps throughput, 1% packet loss rate and/or the like).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of RRC message (as disclosed in Zhu’999) into Azizi as a way of indicating to the eNB the type of QoS parameter is most important to the UE (please see paragraph [0016] of Zhu’999). Therefore, sending such a message to the eNB helps to provide for different QoS treatment to packets for different services within a same bearer associated with a single quality of service class identifier (QCI) (please see paragraph [0012] of Zhu’999).
As per claim 18:
Azizi in view of Zhu’999 teaches the apparatus of claim 17, wherein the at least one UE constraint comprises one of a UE energy constraint or a UE thermal constraint (Azizi, see paragraphs [1369], [1378], discloses, the terminal device may determine power or thermal constrained scenarios as a way of restricting (e.g. throttling) non-critical traffic at the expense of the critical traffic. Thus by doing so the quality of service requirements of the application is met).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474